Citation Nr: 0001690	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of carpal tunnel syndrome of the median nerve of 
the right wrist, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is right handed.  

3.  The service-connected postoperative residuals of carpal 
tunnel syndrome of the median nerve of the right wrist are 
manifested by a positive Tinel's sign, reduced sharp/dull 
sensation, and full range of motion of the right fingers and 
thumb; motor strength of Muscle Group VII is essentially 
full.  

4.  The service-connected post-traumatic stress disorder 
(PTSD) is manifested by intrusive thoughts, occasional 
flashbacks and nightmares, and a Global Assessment of 
Functioning (GAF) scale of 65.  

5.  The veteran's service-connected disabilities are 
postoperative residuals of carpal tunnel syndrome of the 
median nerve of the right wrist, rated 30 percent disabling, 
and PTSD, also rated 30 percent disabling.  The combined 
service-connected evaluation is 50 percent.  

6.  The veteran has an eighth grade education and employment 
experience as an automobile worker and in an arcade.  

7.  The veteran's service-connected disabilities alone do not 
preclude him from securing or following any substantially 
gainfully occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for postoperative residuals of carpal tunnel syndrome 
of the median nerve of the right wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.124a, Diagnostic Code 8515 (1999).  

2.  The criteria for a disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic 
Code 9411 (1999).  

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist under 38 U.S.C.A. § 5107(a) because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is satisfied that all relevant 
facts pertinent to these claims have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  38 
U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's right wrist injury 
postoperative carpal tunnel syndrome median nerve (major) and 
PTSD.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Factual Background

Service connection for a gunshot wound to the right wrist 
with damage to Muscle Group VII was granted in a January 1946 
rating decision.  By various decisions, the diagnostic code 
was changed to the current Diagnostic Code 5299-8515.  
Service connection for PTSD was established by a September 
1988 rating decision that awarded a 10 percent evaluation.  

The veteran requested increased ratings for his service-
connected disabilities in August 1991.  

An October 1991 VA rating examination report states that the 
veteran complained of increased flashbacks, dreaming about 
his prisoner of war (POW) experience, poor sleep, depression, 
and increased irritability.  On examination, he was oriented 
and somewhat tense.  The examiner felt that the veteran's 
increased PTSD symptoms had occurred after his right wrist 
symptoms had increased in severity.  He was found to be 
mildly to moderately incapacitated.  The examiner noted the 
presence of depression as well as PTSD but made no finding of 
a link between it and his active service or his PTSD.  The 
examination report is negative for objective evidence of 
carpal tunnel syndrome symptoms.  

A December 1991 rating decision increased the PTSD evaluation 
to the current 30 percent based on the above examination 
report.  The veteran was so informed in a letter dated later 
in December, but he did not initiate an appeal with respect 
to the evaluation assigned his service-connected post-
traumatic stress disorder.  

A September 1992 VA neurological examination report states 
that the veteran had surgery for his carpal tunnel syndrome 
in July 1987.  The examination revealed diminution in the 
cutaneous modalities in the median and ulnar nerve 
distributions in the right hand, the median nerve much more 
than the ulnar.  The only sensory deficit noted was a Tinel's 
sign through the median nerve distribution on palpation where 
the veteran's surgical scar crossed the distal carpal crease.  
Strength was excellent.  No atrophy was noted.  Deep tendon 
reflexes were normal.  The diagnosis was residual trauma to 
the median and slightly to the ulnar nerve at the right 
wrist, related to shrapnel wounding in 1944, postoperative 
July 1997, stable since first examined by that examiner in 
September 1987.  The examiner added that the veteran's 
limitations were more or less mild to moderate in the right 
hand because of sensory deficit and that the disability had 
been stable for five years.  

A September 1992 VA orthopedic examination report states that 
the veteran was using a plastic splint on his right (major) 
hand.  The surgical scar was well healed.  The veteran could 
make a full fist, but his grip was weak.  Dorsiflexion was to 
45 degrees and palmar flexion was to 60 degrees.  A slight 
lack of full extension of the right middle finger was noted.  
The diagnosis was residuals of shell fragment wound of the 
right wrist with possible carpal tunnel syndrome.  

During the veteran's personal hearing in September 1993, he 
testified that he was right handed.  He had surgery in 1987 
that alleviated a curving of his index finger for a time.  He 
testified that his finger was beginning to curve again and 
that his grip had weakened.  He stated that cold weather 
bothered his hand and that he had been wearing splints for 
two or three years.  He complained of not being able to lift 
much and of dropping things with his right hand.  The veteran 
testified that he had paralysis in the heel of his hand and 
that he had severe pain in his hand.  He stated that he could 
not feel pins that were stuck in his hand.  He could only 
make a very loose fist.  He was having difficulty driving 
with his right hand.  

A September 1996 Board decision increased the evaluation to 
the current 30 percent for the service-connected right wrist 
disability, relying on the above examination report and the 
veteran's testimony.  

In May 1997, the veteran reopened his claim for increased 
ratings for his right wrist disability and post-traumatic 
stress disorder; he also claimed entitlement to a total 
compensation rating based on unemployability.  

A May 1997 peripheral nerve examination report states that 
the veteran complained of a weak grip and numbness.  On 
examination, the veteran's motor strength was 5/5 throughout, 
with the exception of the right deltoid, triceps and wrist 
extensor.  He had decreased right grip strength, and the 
examiner stated that there might be slightly less muscle bulk 
in the thenar eminence of the right hand compared to the 
left.  Deep tendon reflexes were intact.  Pinprick sensation 
was decreased on the first three finger of the right hand.  
The impression was some residual of a right carpal tunnel 
syndrome that affected the use of the right hand for 
strenuous work.  

A May 1997 psychiatric examination report states that the 
veteran complained of flashbacks and that loud noises still 
bothered him.  He stated he was irritable and had panic 
attacks.  He felt that his symptoms had become worse after 
his retirement.  He was sleeping well only because he was 
taking medication.  War movies disturbed him, and he had 
intrusive thoughts about the war even though he would try to 
avoid thinking about it.  He stated that he had a reasonable 
social life, but that it was largely made up of fellow VA 
patients.  

On examination, the veteran looked younger than his 71 years.  
There was no evidence of psychotic thought, mood or 
perceptual disorder.  He was not suicidal or homicidal.  His 
sensorium and memory were intact.  His mood and affect were 
fairly good without discernibile abnormalities.  His judgment 
and insight were fairly good.  The diagnosis was PTSD.  
Regarding the veteran's GAF, the examiner noted that the 
veteran was still anxious and that he had difficulty 
sleeping.  The war was bothering him more since he retired 
and had less to do.  The estimated GAF was 55 to 60.  The 
examiner noted that the veteran had panic attacks in addition 
to his PTSD.  

A May 1997 VA general medical examination report notes that 
there was full range of motion of both wrists without 
evidence of arthritis, instability or deformity.  The radial 
deviation was to 20 degrees, ulnar deviation was to 50 
degrees, dorsiflexion was to 90 degrees and extension was to 
70 degrees.  The diagnoses included history of a right wrist 
injury while in service with evidence of decreased strength 
associated with the right wrist and hand, decreased 
sensation, and normal range of motion of the right wrist.  
The examiner also diagnosed marked osteoarthritis and 
adhesive capsulitis of the right shoulder with markedly 
decreased range of motion and decreased strength of the right 
upper extremity.  The examiner commented that given the 
extensive osteoarthritis and adhesive capsulitis of the right 
shoulder as well as the reported right wrist injury with 
evidence of decreased strength in the right upper extremity 
and decreased range of motion of the right shoulder, the 
veteran was unemployable.  

A June 1998 VA rating examination report states that the 
veteran could still write, use tools and eat with his right 
hand.  He could no longer throw with his right hand.  The 
examination revealed that he had excellent fingering and full 
thumb opposition bilaterally.  There were no contractures, 
depressions, discoloration or tenderness of the right wrist 
scars.  There was no synovitis or crepitus noted.  He had 
palpatory tenderness and a positive grind test in both 
wrists.  There was a positive Tinel's sign on the right.  
Flexion of his right wrist was to 50 degrees, or 10 degrees 
less than his left.  Bilaterally, extension was to 45 
degrees, ulnar deviation was to 20 degrees, and radial 
deviation was to 30 degrees.  Sharp/dull sensation was 
diminished over the posterior aspect of the right first 
metacarpal and the entire anterior surface of the right thumb 
and thenar eminence.  Two-point discrimination was 8 to 10 
millimeters over the right anterior thumb and 7 to 8 
millimeters over all the other dermatomes of both hands.  
Dynamometer and pinch grasp forces were lower for the right 
side than the left.  The finger and thumb ranges of motion 
were equal bilaterally.  Neither thumb had synovitis or 
crepitus.  Finger and thumb touching were equal bilaterally.  

The diagnoses included right carpal tunnel syndrome with 
altered sensation of the right posterior first metacarpal 
area, probably secondary to a right dorsal radial nerve 
injury; and bilateral first carpal-metacarpal degenerative 
joint disease evident on physical examination.  The examiner 
commented that the veteran was employable when the only 
disability considered was his right carpal tunnel syndrome.  
The veteran's significant arthritic findings regarding other 
joints were noted, along with poorly controlled hypertension.  
The examiner felt that the veteran was unemployable once 
those conditions and his eighth grade education were also 
considered.  

A June 1998 VA psychiatric examination report states that the 
veteran has an eighth grade education.  He complained of 
being moody at times and of having hypervigilance and an 
exaggerated startle response.  He works in his garden and 
around the house for enjoyment.  He was sleeping five or six 
hours a night but would dream of his war experience from 
twice a week to two or three times a month.  He would awaken 
ringing wet with sweat from those dreams.  He complained that 
such things had crowded into his mind more since he quit work 
ten years previously.  He related a history of chronic 
intermittent suicidal ideation when angry.  He had not 
attempted suicide and had no intent to act on those thoughts.  
He denied homicidal ideations.  He avoided war movies.  He 
reported hearing a voice saying "corpsman, corpsman" at 
times.  

The veteran also reported difficulty with anxiety and that 
for 10 to 12 years he had experienced sweating and dryness in 
his mouth when he was in enclosed areas.  The symptoms would 
last five to ten minutes.  He related that he believed that 
those symptoms were why he could not work; he could not stand 
to be in an enclosed area long enough to keep a job.  He was 
taking BuSpar for anxiety.  

On examination, the veteran appeared notably younger than his 
stated age.  He was oriented in three spheres, and there were 
no significant cognitive deficits.  His affect was bright for 
the most part, but became blunted when talking about the 
military.  His thoughts were goal oriented.  His abstract 
thinking and judgment were intact.  The diagnoses were PTSD, 
and panic disorder with agoraphobia.  The GAF scale was 65 
and had been between 65 and 70 during the previous year.  

The examiner stated that the veteran himself had described 
the symptoms of panic disorder as the most restricting 
component of his difficulty.  His inability to tolerate 
closed areas limited his functioning in terms of employment.  
The examiner felt that the veteran's PTSD had less of an 
impact than his panic disorder, although he did have a mild 
motor and affect response.  The examiner felt that the degree 
of impact from the PTSD was mild in comparison to the degree 
of impact from the panic disorder with agoraphobia, which was 
felt to be moderate.  The report is negative for evidence of 
any relationship between the veteran's service-connected PTSD 
and his panic disorder with agoraphobia.  

A September 1998 VA treatment note states that the veteran 
reported that he was doing relatively well, that buspirone 
(BuSpar) was helping him to stay in control.  He was sleeping 
well for the most part, except for occasional nightmares.  He 
was having one or two flashbacks a month.  He was taking his 
psychiatric medications only on an as needed basis rather 
than regularly.  He was alert and cooperative.  His mood was 
euthymic, appropriate and related.  His speech was normal in 
rate, rhythm, goal directedness and word usage.  No 
depressive thought content, suicidal or homicidal ideations, 
delusions, hallucinations or first rank symptoms were noted.  
The assessment was that the veteran was stable, and he was 
encouraged to take his medications regularly.  

A November 1998 VA outpatient note states that the veteran's 
parents and his son had died within the past several months.  
These losses had increased his depression, nightmares and 
flashbacks.  He was increasingly withdrawn and had increased 
guilt feelings for having been a POW.  

A December 1998 VA treatment note states that the veteran had 
indicated that his symptoms were under a degree of control 
until his parents died within 48 days of each other and his 
son had also died.  He complained that after his grief, all 
of his symptoms came back in a rush - flashbacks, intrusive 
thoughts and nightmares.  He was feeling quite tired and 
irritable most of the time and preferred to be by himself.  
He was not having any suicidal or homicidal ideations.  He 
said, "I feel angry in myself."  The note states that a 
degree of memory difficulties, possibly early signs of 
vascular dementia were noted.  The GAF scale was estimated at 
61 to 70.  BuSpar and Paxil prescriptions were renewed.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A.  Carpal Tunnel Syndrome

Under the rating schedule, paralysis of the median nerve is 
evaluated as follows:  Complete paralysis is manifested by 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane 
of the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances:  70 percent (major upper extremity), 60 
percent (minor upper extremity).  For incomplete paralysis 
of the median nerve:  Severe 50 (major), 40 (minor); 
moderate 30 (major), 20 (minor); slight 10 (major), 10 
(minor).  38 C.F.R. § 124a, Diagnostic Code 8515 (1999).

In the instant case, the veteran has slight limitation of 
motion of the right wrist, but excellent movement of the 
thumb and fingers.  His grip strength is slightly reduced, 
but there is no medical evidence of severe incomplete 
paralysis of the median nerve or complete paralysis of that 
nerve.  Therefore a higher evaluation is not for assignment 
under Diagnostic Code 8515.  

Moreover, there is no current demonstration of significant 
involvement of Muscle Group VII, which functions to flex the 
wrist and fingers.  A 30 percent rating is assignable under 
Muscle Group VII for moderately severe muscle damage of the 
major (dominant) upper extremity; a 40 percent evaluation, 
however, requires a showing of severe muscle damage of the 
major (dominant) upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Recent examination findings have shown 
no significant muscle atrophy or weakness with regard to the 
muscles controlling flexion of the wrist and fingers on the 
right.  Although some diminished strength is shown, it does 
not equate to or more nearly approximate that required to 
show a severe muscle injury such as to warrant an increased 
evaluation under Diagnostic Code 5307.  See 38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
held that scars can be rated separately from injuries to the 
body because symptomatology relating to scars and to bodily 
injuries might not be overlapping or duplicative and thus not 
involve a matter of pyramiding.  

A 10 percent evaluation is for assignment for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
for assignment for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are to be rated on the 
basis of the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

There is no medical evidence that the veteran's wrist has a 
poorly nourished or ulcerated scar, one that is tender and 
painful on objective demonstration, or one that affects the 
function of his wrist, thumb or fingers.  The most recent 
examination findings show no contractures or significant 
depression, discoloration, or tenderness of any of the 
surgical scars.  Therefore, a separate rating for a right 
wrist scar is not for assignment under the holding in 
Esteban.  

B.  Post-Traumatic Stress Disorder

As indicated above, the veteran's reopened claim for an 
increased rating for post-traumatic stress disorder was 
received in May 1997.  At all times material to this appeal, 
therefore, the rating criteria for evaluating mental 
disorders that took effect on November 7, 1996, were solely 
for application.  

Under those rating criteria, a 30 percent evaluation under 
Diagnostic Code 9411 contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation under 
Diagnostic Code 9400, as amended, contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the newly 
revised criteria contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation under the 
newly revised rating criteria requires total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (effective November 
7, 1996).  

The record indicates that the veteran has a blunted affect 
and some restlessness, as well as flashbacks, intrusive 
recollections and nightmares as a consequence of his post-
traumatic stress disorder.  However, the Board finds that 
evidence does not show that as a result of his service-
connected PTSD, the veteran suffers from such symptoms 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  The 
evidence shows that the veteran is oriented and that his 
thought process is goal oriented and without flights of 
ideas.  The examiner found his disability to be stable in 
September 1998.  Indeed, his anti-anxiety medication appears 
to result in a euthymic mood.  The current GAF score, 65, 
represents mild symptoms or some difficulty in social, 
occupational, or school functioning, and the veteran had a 
GAF score between 65 and 70 during that year.  The Global 
Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  Under DSM-IV, a GAF scale of 61 to 70 
represents generally mild symptoms).  (The DSM-IV is 
applicable under the new rating criteria through 38 C.F.R. § 
4.125 (1999).)  

The Board observes that the veteran has acquaintances with 
which he occasionally socializes.  While the veteran has 
significant psychiatric problems, the most recent examiner 
specifically attributed the bulk of his diminished 
functioning to his nonservice-connected panic disorder with 
agoraphobia and found that the PTSD-specific symptoms were 
mild in comparison to those of the panic disorder.  Although 
the evidence shows that the veteran suffers impairment from 
PTSD, the Board is of the opinion that the veteran's overall 
disability picture more nearly approximates the criteria for 
the 30 percent rating currently assigned.  See 38 C.F.R. § 
4.7.  

Finally, an extra-schedular rating may be warranted if "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
is no evidence that the veteran has ever been hospitalized 
for treatment of PTSD.  In addition, as discussed above, the 
medical evidence indicates that his PTSD symptoms are mild.  
Thus, the Board finds that no extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is in order because the regular 
schedular standards are adequate to rate his service-
connected psychiatric disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for PTSD.  38 U.S.C.A. § 5107(b).  



C.  Individual Unemployability

A total compensation rating may be assigned where the 
schedular rating for the service-connected disabilities is 
less than 100 percent when it is found that the service-
connected disabilities render the veteran unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.  

The veteran is service connected for postoperative residuals 
of carpal tunnel syndrome of the median nerve of the right 
wrist which, as discussed above, is and warrants a 30 percent 
evaluation under the schedular criteria and does not warrant 
a higher evaluation on an extra-schedular basis.  The veteran 
is also service connected for PTSD, which also warrants a 30 
percent evaluation.  While the veteran has only an eighth 
grade education, he has worked as an automobile worker and 
could work in a sedentary job.  The examiners have carefully 
noted that the main limitations on his employment are his 
right shoulder condition and his panic disorder with 
agoraphobia, neither of which is service connected.  
Therefore, there is no objective medical evidence that the 
veteran is unemployable as a result of his service-connected 
disabilities.  See Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (entitlement to a total disability rating based on 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).  The Board therefore finds that entitlement to a 
total rating based on unemployability due to service-
connected disabilities is not warranted.  

The Board has carefully reviewed the evidence of record in 
this case but finds that the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for postoperative residuals of carpal 
tunnel syndrome of the median nerve of the right wrist is 
denied.  

An increased evaluation for PTSD is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

